DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 02/24/2021.
•    Claims 1, 17, and 19 have been amended.
•    Claims 8, 10 and 14 have been canceled.
•    Claims 4-7, 9, 11-12, and 15-16 were previously withdrawn.
•    Claims 1-3, 13, and 17-21 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/174,360 filed June 11, 2015 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fadell et al. (US 20150145643 A1), hereinafter Fadell, in view of previously cited Bansal et al. (US 20120253971 A1), hereinafter Bansal, in view of newly cited Mankoff (US 20020120627 A1), hereinafter Mankoff.

	In regards to claim 1, Fadell discloses a method for product ordering related to an automation system in a home or business (Fadell: [0005], [0333], [0360]), comprising:
receiving, at a wall-mounted control panel of the automation system in the home or the business, an audible input (Fadell: [0053] – “Devices can be mounted on…a wall 154”; [0055] – “smart-home environment 100 may include…entryway interface devices 106 (herein after referred to as ‘smart doorbells 106’)”; [0351] – “the information …spoken word data… (e.g., as may be captured by an audio sensing component 844 of doorbell 106)”);
receiving information related to the product order based at least in part on the retailer for the product, the product order including instructions for the product to be delivered to an entrance of the home or the business (Fadell: [0335] – “a business 228 …(e.g., a retail entity…)…business 228 may generate unique package identification information for that order using the smart environment”; [0351] –  “unique package identification information may be detected by doorbell 106”; [0353] – “access any suitable additional information based on that detected package identification information that may be useful (e.g., …intended delivery location…)”); [0360] – “providing the visitor (e.g., the deliverer) with feedback based on at least one of the analysis of step 2004 …feedback on how to proceed with the delivery…the feedback may include automated instructions…the feedback may include providing certain environment access to the deliverer, such as by opening door 186 by unlocking doorknob 122…deliverer DL may be enabled to enter structure 150 for delivering package PL within structure 150”; [0370] – “one or more output components of doorbell 106 or of any other smart device of environment 100 may be configured to at least partially indicate to deliverer DL where and how to deposit the package securely”; Examiner notes the package identification is generated by the retailer so it is based at least in part on the retailer);
determining delivery data related to the product order based at least in part on information related to the product order and information related to a tracked location of the product (Fadell: [0461]: “analysis of a tracked path of a deliverer visitor (e.g., deliverer DL) may enable platform 200 to dynamically adjust a predicted potential deliverer arrival time at environment 100 and utilize that prediction to update modes or settings of environment 100 for preparing environment 100”; [0337] – “utilize label ID of package PL to access and leverage the unique package identification information of package PL to obtain current status information prior to business 228 instructing deliverer agent DL of FIG. 1 to arrive at door 186 of environment 100 with package PL”); and
initiating an automation system operation, by the control panel, to actuate a lock and open a door of the entrance of the home or the business based at least in part on the delivery data and the information related to the tracked location of the product (Fadell: [0351] –  “unique package identification information may be detected by doorbell 106”; [0353] – “access any suitable additional information based on that detected package identification information that may be useful (e.g., …intended delivery location…)”); [0360] – “providing the visitor (e.g., the deliverer) with feedback based on at least one of the analysis of step 2004…feedback may include providing certain environment access to the deliverer, such as by opening door 186 by unlocking doorknob 122 for a certain amount of time (e.g., if deliverer DL is approved by system 164 as an expected and/or authorized deliverer (e.g., through analysis of a label ID), door 186 may be unlocked such that deliverer DL may be enabled to enter structure 150 for delivering package PL within structure 150)”; [0461]: “analysis of a tracked path of a deliverer visitor (e.g., deliverer DL) may enable platform 200 to dynamically adjust a predicted potential deliverer arrival time at environment 100 and utilize that prediction to update modes or settings of environment 100 for preparing environment 100”; see also [0005]; [0335]).
Though Fadell further discloses creating a product order for delivery to the home or the business (Fadell: [0333-0334] – “process 1900 may include placing an order for delivery of content in a package to a recipient at a location…The location may be any physical location to which content may be delivered, such as any suitable mailing address… accessing smart environment data that may be associated with at least one of the recipient and the location of the order of step 1902”) and the control panel (Fadell: [0055]), Fadell does not explicitly disclose that the received input comprises one or more keywords associated with creating a product order; identifying a retailer for a product based at least in part on identifying the one or more keywords associated with creating the product order from the audible input; selecting a brand for the product based at least in part on the identified retailer and a price of the product associated with the selected brand and at least one unselected brand; creating the product order based at least in part on selecting the brand for the product, identifying the retailer, and identifying the one or more keywords associated with creating the product order. 
However, Bansal teaches an order placement method (Bansal: [0013]), including 
that the received input comprises one or more keywords associated with creating a product order (Bansal, see at least [0012] – “The user may set up many different words or phrases for different orders…The user may set up an order to include ‘a turkey and avocado sandwich with light mayonnaise and mustard on sourdough and a 
identifying a retailer for a product based at least in part on identifying the one or more keywords associated with creating the product order from the audible input (Bansal: [0012] – “The user may set up many different words or phrases for different orders”; [0026] – “the user inputs the word or phrase by voice, such as speaking into the user device”; [0033] – “the user enters the quick-order phrase at step 206”; [0035] – “The system may access the user's account using received user information from step 204 and retrieve quick-order phrases associated with the account. The system may then determine if the received phrase matches with at least one of the phrases in the user's account”; [0036] – “Once a match is found, the system determines details of the order at step 212. Details may include…merchant information for each item or service”); 
selecting attributes for the product based at least in part on the identified retailer (Bansal: [0024] – “After the merchant is selected, the user creates an order, at step 110, for that merchant. The user may select desired offerings, such as items or services, from the merchant site…The user selects all desired items for this order from the selected merchant”); and
creating the product order based at least in part on identifying the retailer and identifying the one or more keywords associated with creating the product order (Bansal: [0009-0010] – “Once the entity receives the phrase, the entity may determine the specifics of the order, such as items and merchant(s), and the user, such as through cookies, device ID, or other user/device identifier… the entity may send the detailed order to the merchant and communicate with a payment provider to handle payment”; see also [0012]).
It would have been obvious to one of ordinary skill in the art to include in the ordering method, as taught by Fadell, the ability that the received input comprises one or more keywords associated with creating a product order; identifying a retailer for a product based at least in part on identifying the one or more keywords associated with creating the product order from the audible input; selecting attributes for the product based at least in part on the identified retailer; creating the product order based at least in part on identifying the retailer and identifying the one or more keywords associated with creating the product order, as taught by Bansal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the  quickly and easily place an order  (Bansal: [0008]).
Additionally, Mankoff teaches a method of product ordering (Mankoff: [0065]), including
selecting a brand for the product based at least in part on the identified retailer and a price of the product associated with the selected brand and at least one unselected brand (Mankoff: [0064] – “When the user/customer decides to grocery shop online, he will preferably connect to the affiliated online grocer via pull-down list 68…If the user has set his shopping list coupon preference to purchase the bread at the lowest price and without brand preference, the i-PIM organizer will automatically match the coupons with the bread brands and choose the lowest price product (accounting for coupons)”; e.g., the affiliated grocer is the identified retailer); and
that the product order is created based at least in part on selecting the brand for the product (Mankoff: [0065] – “the items chosen in the grocery list 67 chosen according to the consumers' preferences…he will then submit his purchase request”).
It would have been obvious to one of ordinary skill in the art to include in the ordering method, as taught by Fadell, the ability that selecting attributes comprises selecting a brand for the product; selecting a brand for the product based at least in part on a price of the product associated with the selected brand and at least one unselected brand; and that the product order is created based at least in part on selecting the brand for the product, as taught by Mankoff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Fadell, to include the teachings of Mankoff, in order to provide users convenience of easy access to discounts (Mankoff: [0007]).

In regards to claim 2, Fadell/Bansal/Mankoff teaches the method of claim 1. Fadell further discloses initiating a notification to a user notifying the user of the created product order, the determined delivery data, or the automation system operation (Fadell: [0504] – “process 4100 may include, based on the analyzing, determining, using the computing system, that the particular interaction of the visitor matches a pre-defined interaction type. At step 4108, process 4100 may include, based on the determining, communicating, using the computing system, a 

In regards to claim 3, Fadell/Bansal/Mankoff teaches the method of claim 2. Fadell further discloses that the notification comprises: at least one of a date, a day of a week, a time, a location, a product type, an estimated delivery date, or a combination thereof (Fadell: [0377] – “when a package PL has been left by a deliverer DL at environment 100, system 164 may be configured to communicate information indicative of that package deposit to any suitable entity (e.g., a system user of environment 100…)…communicate to that user that package PL has been recently left by deliverer DL for user retrieval (e.g., an audible or textual message via an output component of doorbell 106 that may state ‘welcome home user X, a package PL was delivered by delivered by deliverer DL at time Y and is currently secured at location Z awaiting your retrieval’).”

In regards to claim 13, Fadell/Bansal/Mankoff teaches the method of claim 1. Fadell further discloses that the delivery data is based at least in part one at least one of a date, a time, a deliverer, weather information, occupancy information, product information, or a combination thereof (Fadell: [0460-0461] – “platform 200 may leverage such a tracked path of travel for dynamically updating the operation of a certain smart environment based on the calculated likelihood that the tracked path of travel will align with the location of that smart environment…analysis of a tracked path of a deliverer visitor (e.g., deliverer DL) may enable platform 200 to dynamically adjust a predicted potential deliverer arrival time at environment 100 and utilize that prediction to update modes or settings of environment 100 for preparing environment 100 and/or its users accordingly”).

In regards to claim 17, claim 17 is directed to an apparatus. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Fadell/Bansal/Mankoff teaches the limitations of claim 1 as noted above. Fadell further discloses an apparatus for security and/or automation systems, a processor and36PATENTAttorney Docket No.: 000000741.USU1 (079345) memory in electronic communication with the processor; and instructions stored in the memory, the instructions being executable by the processor (Fadell: [0204], [0214]). Claim 17 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 18, all the limitations in apparatus claim 18 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

In regards to claim 19, claim 19 is directed to a medium. Claim 19 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Fadell/Bansal/Mankoff teaches the limitations of claim 1 as noted above. Fadell further discloses a non-transitory computer readable medium storing computer- executable code, the code executable by a processor (Fadell: [0005], [0204]). Claim 19 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 20, Fadell/Bansal/Mankoff teaches the medium of claim 19.  Though Fadell further discloses creating a product order for delivery to the home or the business (Fadell: [0333-0334] – “process 1900 may include placing an order for delivery of content in a package to a recipient at a location…The location may be any physical location to which content may be delivered, such as any suitable mailing address… accessing smart environment data that may be associated with at least one of the recipient and the location of the order of step 1902”), Fadell does not explicitly disclose that the code for receiving information related to the product order is further executable by the processor to: automatically generate one or more product orders based at least in part on at least some of the one or more keywords associated with creating the product order. 
However, Bansal teaches an order placement method (Bansal: [0013]), including that the code for receiving information related to the product order is further executable by the processor to: automatically generate one or more product orders based at least in part on at least some of the one or more keywords associated with creating the product order (Bansal: [0009-0010] – “Once the entity receives the phrase, the entity may determine the specifics of the order, such as items and merchant(s), and the user, such as through cookies, device ID, or other user/device identifier… the entity may send the detailed order to the merchant and communicate with a payment provider to handle payment”; [0012] – “user may set up many different words or phrases for different orders…The user may set up an order to include ‘a turkey and avocado sandwich with light mayonnaise and mustard on sourdough and a medium diet Coke at Joe's Subs,’ ‘a large vanilla frozen yogurt with chocolate chip topping at Yum Yum Frozen Yogurt,’ and ‘two boxes of Pamper's size 4 diapers and four boxes of Mom's Baby Formula at Winnie's Pharmacy’”).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell, in view of Bansal, in view of Mankoff, in further view of previously cited Marks (US 20050234641 A1), hereinafter Marks.

In regards to claim 21, Fadell/Bansal/Mankoff teaches the method of claim 1. Fadell further discloses the tracked location of the product (Fadell: [0461]: “analysis of a tracked path of a deliverer visitor (e.g., deliverer DL) may enable platform 200 to dynamically adjust a predicted potential deliverer arrival time at environment 100”),
yet does not explicitly teach that the tracked location of the product is based at least in part on global positioning system (GPS) data. However, Marks teaches a method of tracking packages ([0027]-[0028]), including that the tracked location of the product is based at least in part on global positioning system (GPS) data (Marks, see at least [0027]-[0028], teaches “location of each delivery vehicle as recorded in the vehicle tracking database may also be updated…using, for example…GPS-enabled techniques… an interested user makes an inquiry with respect to a package…utilizes the package tracking database and the vehicle tracking information to report the package's location and status to the user”).
It would have been obvious to one of ordinary skill in the art to include in the delivery method, as taught by Fadell, the ability that the tracked location of the product is based at least in part on global positioning system (GPS) data, as taught by Marks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Fadell, to include the teachings of Marks, in order to provide the exact location of a package may be identified at any time during transit (Marks: [0028]).

Response to Arguments
Applicant’s arguments, filed 02/24/2021, have been fully considered.

35 USC § 103
Applicant’s arguments regarding the prior art rejections (Remarks pages 7-9) have been considered but are moot because they do not apply to all of the references being used in the current rejection.
Applicant argues that Fadell fails to teach “selecting, by the control panel, a brand for the product based at least in part on the identified retailer and a price of the product associated with the selected brand and the at least one unselected brand.” Remarks page 8. The examiner agrees that Fadell does not teach the limitations regarding selection of a brand, however the examiner notes that Fadell does teach a control panel (Fadell: [0055] – “smart-home environment 100 may include…entryway interface devices 106 (herein after referred to as ‘smart doorbells 106’)”). Applicant’s amendments have necessitated a new grounds of rejection and a new reference has been cited to teach the additional portions of this limitation. 
Applicant argues Bansal fails to teach “selecting, by the control panel, a brand for the product based at least in part on the identified retailer and a price of the product associated with the selected brand and the at least one unselected brand.” Remarks pages 8-9. The examiner agrees that Bansal fails to teach selecting a brand for the product based at least in part on a price of the product associated with the selected brand and at least one unselected brand, however Bansal does teach selecting attributes for the product based at least in part on the identified retailer. Bansal teaches this limitation in paragraph [0024], teaching “After the merchant is selected, the user creates an order, at step 110, for that merchant. The user may select desired offerings, such as items or services, from the merchant site…The user selects all desired items for this order from the selected merchant.” Applicant’s amendments have necessitated a new grounds of rejection and a new reference has been cited to teach that selecting attributes comprises selecting a brand for the product, and selecting a brand for the product based at least in part on a price of the product associated with the selected brand and at least one unselected brand.
Applicant argues the dependent claims are allowable for at least the same reasons as the independent claims, and for additional reasons (Remarks page 9). The examiner disagrees. The dependent claims are not allowable for the reasons detailed in the 103 rejection above, as well as for the reasons detailed in this response to remarks section. 

Conclusion

Newly cited Melcher (US 20150278912 A1) teaches a method of effortless shopping. The system may automatically select a brand between multiple brands for a product purchase. The user purchase is facilitated according to user parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625